Filed 4/10/15 P. v. Wildman CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G049759

         v.                                                            (Super. Ct. No. 13CF3229)

STEVEN JASON WILDMAN,                                                  OPINION

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Patrick
H. Donahue, Judge. Affirmed.
                   Steven Jason Wildman, in pro.per.; and Cynthia M. Jones, under
appointment by the Court of Appeal, for Defendant and Appellant.
                   No appearance for Plaintiff and Respondent.


                                             *               *               *
              A jury convicted defendant Steven Jason Wildman of two counts of making
                                                                        1
criminal threats, a violation of Penal Code section 422, subdivision (a) and also found
true the allegation that defendant had suffered a prior conviction for a serious felony
(§§ 667, subds. (d) & (e)(1), 1170.12, subds. (b) & (c)(1)). The court sentenced
defendant to an aggregate state prison term of seven years, comprised of the middle term
of two years on count 1, a consecutive term of five years for the prior serious felony
                                                                                          2
under section 667, subdivision (a)(1), and a concurrent term of two years on count 2.
              Defendant appealed the judgment and we appointed counsel to represent
him. Counsel did not argue against defendant, but advised the court she was unable to
find an issue to argue on defendant’s behalf. (People v. Wende (1979) 25 Cal.3d 436.)
Defendant was given an opportunity to file written argument on his own behalf, and he
has done so, submitting two handwritten briefs totaling 17 pages plus some exhibits.
              As explained below, we agree with counsel’s assessment; there are no
arguable appellate issues. And the issues raised by defendant are unmeritorious. We
affirm the judgment.


                                          FACTS


              On October 7, 2013, John Aguilar, the facility maintenance superintendant
for the City of Santa Ana, took the elevator to the eighth floor of the Santa Ana City Hall.
The elevator stopped at the seventh floor and defendant entered the elevator wearing a
backpack and pushing a bicycle. Defendant was looking down at the ground and
“muttering . . . things like ‘I am going to kill so and so.’” Aguilar could not hear whom


1
              All statutory reference are to the Penal Code unless otherwise stated.
2
               The court struck the prior serious felony for sentencing purposes only with
respect to the two-strikes law, Penal Code section 667, subdivision (e)(1).

                                             2
defendant was talking about. Aguilar and defendant both got off the elevator on the
eighth floor where the city manager’s office is located. Aguilar proceeded through some
double doors leading to a hallway. Defendant approached the receptionist and asked to
speak to the city manager. The receptionist explained that the newly hired city manager
would not be in the office until October 21, and that the acting city manager was the chief
of police. Defendant became irate, grabbed a service bell from the receptionist’s counter,
and started waving the bell around while yelling this is “bullshit,” “the police had
molested him in the past,” and “he can’t believe that the chief of police [is] the city
manager.”
              The receptionist described defendant’s behavior as “very irrational,” and
“very scary.” She was concerned for her safety, so she called the “back office,” i.e., the
city manager’s office, and asked for somebody to come and help. Assistant City
Manager Mark Lawrence responded to the lobby area. Meanwhile, Aguilar heard the
commotion and returned to stand by the receptionist. Lawrence attempted to calm
defendant down, but the situation escalated. Lawrence signaled to Aguilar to call 911;
Aguilar ran to the back offices and told some employees to call 911. He then returned to
the reception area. Defendant was screaming, “Fuck this. How can the police chief be
the city manager.” Lawrence tried to engage defendant in dialogue, but defendant
“wasn’t interested in dialogue.” He said, “I am tired of this shit and I am going to
fucking kill you. I am going to fucking kill the city manager. I am going to fucking kill
the police chief. And I am going to kill the fucking city council.” During the tirade
defendant looked at Aguilar, who was standing near the reception counter, pointed his
finger at him and said “I am going to kill you.” Aguilar and Lawrence each testified they
were afraid and Lawrence testified he was still in fear of defendant while on the witness
stand during trial.




                                              3
The Prior Serious Felony
              On February 9, 2012, in Orange County Superior Court case No.
12CF0274, defendant pleaded guilty to making criminal threats against three Orange
County deputy sheriffs in violation of Penal Code section 422, subdivision (a). He
offered the following facts as the basis for his plea. “On January 29, 2012, I willfully and
unlawfully threatened Deputy Bloom, Deputy Snow and Deputy Leathers to commit a
crime which would result in great bodily injury to them, with the specific intent that the
statements be taken as threats, causing each deputy to reasonably be in fear for his
safety.” Following the plea, the court reduced the second and third counts to
misdemeanors pursuant to section 17, subdivision (b)(3), and placed defendant on
supervised probation for three years on condition that he serve 180 days in the Orange
County jail. Pursuant to Evidence Code section 1101, subdivision (b), the three deputy
sheriffs identified in the prior plea testified in greater detail about defendant’s conduct
which had resulted in the prior charges.


                                       DISCUSSION


              To assist the court in its independent review of the record (Anders v.
California (1967) 386 U.S. 738), appointed counsel suggests we consider three issues:
                                                                                         3
(1) Whether the trial court applied the correct standard in granting defendant Faretta
motion whereby defendant was permitted to represent himself at trial; (2) Whether the
court erred in not giving the jury a lesser included offense instruction on attempted
criminal threat; and (3) Whether the court erred in imposing the five-year sentencing
enhancement under section 667, subdivision (a)(1). We have independently reviewed the



3
              Faretta v. California (1975) 422 U.S. 806.

                                              4
entire record, including the potential issues suggested by counsel, and we likewise are
unable to find an arguable appellate issue.
              Defendant has submitted two supplemental briefs. His argument on appeal,
although variously phrased, amounts to a single challenge. (People v. Kelly (2006) 40
Cal.4th 106, 110 [In Wende proceeding, appellate court must address issues raised
personally by appellant].) Defendant argues that the five-year sentencing enhancement is
void because his prior conviction of a serious felony is void. He complains that the plea
bargain offered to him in the prior case was illegal because a single incident resulted in
his pleading guilty to three felony counts of making criminal threats. Pursuant to the plea
bargain, the court had reduced two of the counts to misdemeanors under section 17,
subdivision (b)(3). Defendant complains that in pronouncing sentence in the prior case
the court did not identify which of the three victims was the subject of the felony offense
and which of the three victims was the subject of the two misdemeanors.
              Defendant’s argument finds no support in the law. In entering his guilty
plea in the prior case, defendant waived his right to appeal and his right to appeal from
“any legally authorized sentence the court impose[d] which [was] within the terms and
limits of [the] plea agreement.” Defendant did not attempt to appeal. Nor did he seek
habeas corpus relief in the prior case. He did file two habeas corpus petitions in the
present case raising the identical issue; both of the petitions were summarily denied. His
present argument on appeal is akin to a repetitive petition for writ of habeas corpus. “It
has long been the rule that absent a change in the applicable law or the facts, the court
will not consider repeated applications for habeas corpus presenting claims previously
rejected.” (In re Clark (1993) 5 Cal.4th 750, 767.)
              Moreover, on the merits, the sentence was “legally authorized.” The plea
agreement shows on its face that the court had indicated a sentence in which his guilty
plea to the second and third counts of the information would be reduced to
misdemeanors, and the first count would remain a serious felony constituting a “strike.”

                                              5
Manifestly, there is nothing illegal about his sentence. The factual basis for defendant’s
plea identified three separate victims of his criminal threat. The court exercised its
discretion to reduce two of the three offenses to misdemeanors under section 17,
subdivision (b)(3), and nothing suggests the court abused its discretion in doing so.
Defendant’s argument amounts to a collateral attack on a final judgment. For the third
time, we reject defendant’s collateral attack on the judgment in Orange County Superior
Court case No. 12CF0274.


                                      DISPOSITION


              The judgment is affirmed.




                                                  IKOLA, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



MOORE, J.




                                              6